Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a product or service is related to the streaming media content;

Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
retrieving user activity data and profile-provided data related to a user grouped in accordance with profile segments in relation to grouped cohort data;
executing a machine learning model to evaluate the cohort data over a period of time;
streaming media content on the user interface, wherein the media content includes at least one trigger therein;
when the trigger occurs in the media content, displaying on the user interface curated information about a product or service that is available for purchase through the same user interface as the media content, wherein the information is curated base don the user activity data, the profile data, and the cohort data;
wherein the streaming media content continues to be displayed in the user interface at the same time the information is being displayed;
wherein the user may use the user interface to perform an interactive function related to the product or service while the streaming media content continues to be displayed.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 3 and 8-10 are directed to the abstract idea itself and the remaining dependent 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
retrieving user activity data and profile-provided data related to a user grouped in accordance with profile segments in relation to grouped cohort data;
executing a machine learning model to evaluate the cohort data over a period of time;
streaming media content on the user interface, wherein the media content includes at least one trigger therein;
when the trigger occurs in the media content, displaying on the user interface curated information about a product or service that is available for purchase through the same user interface as the media content, wherein the information is curated base don the user activity data, the profile data, and the cohort data;
wherein the streaming media content continues to be displayed in the user interface at the same time the information is being displayed;
wherein the user may use the user interface to perform an interactive function related to the product or service while the streaming media content continues to be displayed.
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network (ex., “streaming media content”), performing repetitive calculations (ex., “executing”), electronic recordkeeping, storing and receiving information in memory, presenting offers restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2017/0339462) in view of McGovern (WO 2013126648 A1) in further view of Walker (WO 2019191516 A1).
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
	Referring to Claim 1, Clarke teaches a computerized method for providing entertainment and e-commerce to a user through a user interface of a computing device, the method comprising the steps of:
streaming media content on the user interface (see Clarke ¶0056), wherein the media content includes at least one trigger therein (see Clarke ¶0025);
when the trigger occurs in the media content, displaying on the user interface information about a product or service that is available for purchase through the same user interface as the media content, wherein the product or service is related to the streaming media content (see Clarke ¶¶0025,97, and Fig. 6D, a pay with paypal button);
wherein the streaming media content continues to be displayed in the user interface at the same time the information is being displayed (see Clarke Fig. 6C-D);
wherein the user may use the user interface to perform an interactive function related to the product or service while the streaming media content continues to be displayed (see Clarke Fig. 6C-D).
Clarke does not explicitly teach retrieving user activity data and profile-provided data related to a user grouped in accordance with profile segments in relation to grouped cohort data and wherein the information is curated and based on the user activity data, see McGovern ¶¶0066,70). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the prior art of Clarke would continue to provide entertainment and e-commerce to a user through a user interface, except that now the e-commerce would be targeted and curated for the user based on various factors according to the teachings of McGovern. This is a predictable result of the combination.
	The combination does not explicitly teach executing a machine learning model to evaluate the cohort data over a period of time. However, Walker teaches this (see Walker ¶¶0023-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach providing entertainment and e-commerce targeted and curated for the user based on various factors except that now it would further execute a machine learning model to evaluate the cohort data over a period of time according to the teachings of Walker. This is a predictable result of the combination.

	Referring to Claim 2, the combination teaches the method of claim 1, wherein the media content comprises a video (see Clarke ¶0022).

see Clarke ¶0098).

	Referring to Claim 4, the combination teaches the method of claim 1, wherein the information is displayed in the user interface by providing a display gradient over a portion of the user interface that highlights the information while still allowing the user to view the media content (see Clarke Fig. 6D, the left edge of the pop-up is darker than the left edge of the image in the pop-up; also see Fig. 6C).

	Referring to Claim 5, the combination teaches the method of claim 4, wherein the display gradient incrementally increases or decreases in opacity across the user interface (see Clarke Fig. 6C-D).

	Referring to Claim 6, the combination teaches the method of claim 5, wherein the display gradient comprises a top layer overlay in the user interface, the top layer overlay having a color that becomes increasingly darker across the user interface (see Clarke Fig. 6C-D).

	Referring to Claim 7, the combination teaches the method of claim 1, wherein the interactive function is selected from the group consisting of: purchase the product or service, add the product or service to a virtual shopping cart, add the product or service see Clarke Fig. 6D).

	Referring to Claim 8, the combination teaches the method of claim 1, wherein the product or service is chosen at least in part based upon information supplied by the user (see Clarke ¶¶0098-99, the metadata, which includes the product, is configured and tailored based on the user’s preferences).

	Referring to Claim 9, the combination teaches the method of claim 8, wherein the information is selected from the group consisting of: user name, user address, user birthdate, user age, user astrological sign, user financial budget, user location, user ethnicity, user travel preferences, user pet preferences, user music interests, user drink preferences, and user food preferences (see Clarke Fig. 7A, a user name such as a their login).

	Referring to Claim 10, the combination teaches the method of claim 1, wherein the product or service is chosen based at least in part on at least one component part of a product appearing in the media content (see Clarke ¶¶0098,104).

	Referring to Claims 11-20, these claims are similar to claims 1-10 and therefore rejected under the same reasons and rationale.

Response to Arguments

	The applicant then goes on to cite to paragraph [0045] of the specification and recite a series of limitations (which are not found in the claims). The applicant respectfully argues that all of this constitutes a technological improvement.
	The examiner respectfully disagrees for several reasons.
	First, and most importantly, the applicant recites much language from paragraph [0045] which is not found in the claims. 
Second, in the recently amended claims, the applicant has claimed “executing a machine learning model to evaluate the cohort data over a period of time” but this limitation merely claims an execution of that machine learning model, and not the actual evaluation by the machine learning model, or machine-specific rules as were described in, for example, McRo. 
Third, the applicant has not improved technology and is merely arranging data on a display. In addition, the arrangement is not because of some technical limitation (ex., limited screen real estate due to a device resolution, such as mobile vs. desktop). 
Finally, the argument that the features reduce interruption to the underlying content is suspect because the mere display of the product advertisements may constitute interruptions for users that don’t like advertisements.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684